 


109 HR 4684 IH: To amend the Small Business Act to provide for an increase in the amount of awards under the first and second phases of the Small Business Innovation Research program.
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4684 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Mr. Cramer introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Small Business Act to provide for an increase in the amount of awards under the first and second phases of the Small Business Innovation Research program. 
 
 
1.Increase in amount of awards under SBIR program 
(a)Increase requiredSection 9(j) of the Small Business Act (15 U.S.C. 638(j)) is amended— 
(1)in paragraph (2)— 
(A)by striking subparagraph (D) and redesignating subparagraphs (E) through (I) as subparagraphs (D) through (H), respectively; and 
(B)in subparagraph (H), as so redesignated, by striking subparagraph (H) and inserting subparagraph (G); and 
(2)by adding at the end the following new paragraph: 
 
(4)Amount of awardsThe program directives issued pursuant to this subsection shall provide that an agency may award an amount of not more than $145,000 in the first phase of an SBIR program and an amount of not more than $1,010,000 in the second phase of an SBIR program. Such amounts shall be adjusted once every 5 years to reflect economic adjustments and programmatic considerations.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 90 days after the date of the enactment of this Act.  
 
